 



Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Employment Agreement between Sears Holdings Corporation (the
“Company”) and Alan J. Lacy (the “Executive”) dated September 7, 2005 (the
“Agreement”) amends and restates the Employment Agreement by and among Sears,
Roebuck & Co., a New York corporation, Kmart Holding Corporation, a Delaware
corporation and Alan J. Lacy (the “Executive”) dated as of the 16th day of
November, 2004.
     1. Effective Date. The “Effective Date” shall mean September 30, 2005.
     2. Employment Period. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to serve the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending March 23, 2010 (the “Employment Period”).
     3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as the Vice Chairman of the Company and a
member of the Office of the Chairman with such duties and responsibilities as
are reasonably assigned by the Chairman of the Company to such positions. The
Executive shall report directly and exclusively to the Board of Directors of the
Company (the “Board”). The Executive shall also serve as Chairman of Sears
Canada and shall continue to serve on the Board during the Employment Period,
subject to election by the shareholders of the Company, without additional
consideration.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote substantially all of his business attention and time to the business
and affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) subject to the approval of the Board,
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Time and set forth on Schedule
A hereto, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Time shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
     (b) Compensation (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”) at a rate
of not less than $1,000,000 payable in accordance with the Company’s normal
payroll policies.

 



--------------------------------------------------------------------------------



 



          (ii) Annual Bonus. With respect to the 2005 fiscal year of the
Company, the Executive shall continue to be eligible to receive an annual bonus
(the “2005 Bonus”) with a target of $2,250,000. The actual Annual Bonus shall be
based on the attainment of performance objectives as determined by the
Compensation Committee of the Board (the “Committee”), and it is understood that
Committee will reduce the resulting bonus (which could be higher or lower than
$2,250,000) to a pro-rata amount to reflect the period of time during the fiscal
year that the Executive served as the Company’s Chief Executive Officer.
Thereafter, no Annual Bonus will be paid to the Executive. The 2005 Bonus shall
be paid to the Executive when bonuses for 2005 are generally paid to executives
of the Company, but no later than March 15, 2006.
          (iii) Equity-Based Grants. The Executive has received a grant of
75,000 restricted shares of the Company (the “Restricted Shares”) and a grant of
options to purchase 200,000 shares of the Company’s common stock (the “Stock
Options”), and such grants shall continue to be governed by the provisions of
their respective grant documents.
          (iv) Other Employee Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under savings and retirement
plans that are tax-qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), in plans that are supplemental to any such
tax-qualified plans, and welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, vision, disability, salary continuance, group life and supplemental
group life, accidental death, travel accident insurance, sick leave and vacation
plans, practices, policies and programs), but not any severance plan, practice,
policy or program, on a basis that is no less favorable than those generally
applicable or made available to other senior executives of the Company. The
Executive shall be eligible for participation in fringe benefits and perquisite
plans, practices, policies and programs (including, without limitation, expense
reimbursement plans, practices, policies and programs) on a basis that is no
less favorable than those generally applicable or made available to other senior
executives of the Company.
     4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 180
consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative.

2



--------------------------------------------------------------------------------



 



     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
          (i) the Executive is convicted of, or pleads guilty or nolo contendere
to a charge of commission of, a felony; or
          (ii) the Executive has engaged in willful gross neglect or willful
gross misconduct in carrying out his duties, which results in material economic
harm to the Company or in reputational harm causing quantifiable material injury
to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chairman of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clause (ii) above, and specifying the particulars thereof in
detail.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean in the absence of a written consent of the Executive:
          (i) the assignment to the Executive, after the Effective Date, of any
duties inconsistent with the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a) of this Agreement, or any other action by the
Company, after the Effective Date, which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial or inadvertent action not taken in bad faith and which
is remedied by the Company within 30 days after receipt of notice thereof given
by the Executive;
          (ii) any failure by the Company to comply with any of the provisions
of Section 3(b) of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by the
Company within 30 days after receipt of notice thereof given by the Executive;
          (iii) any requirement by the Company that the Executive’s services be
rendered primarily at a location or locations other than Hoffman Estates,
Illinois;
          (iv) any failure by the Company to comply with Section 9(c) of this
Agreement;

3



--------------------------------------------------------------------------------



 



          (v) any failure to elect or reelect the Executive to the Board.
For purposes of this provision, “Good Reason” shall cease to exist for an event
on the ninetieth day after the Executive first has knowledge of such event,
unless the Executive has given the Company written notice thereof prior to such
date. Anything in this Agreement to the contrary notwithstanding, a termination
by the Executive for any reason pursuant to a Notice of Termination given during
the 30-day period immediately following June 30, 2006 shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 10(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within 30 days of such notice, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.
     (f) Resignation. Upon termination of the Executive’s employment for any
reason, the Executive agrees to resign, as of the Date of Termination, to the
extent applicable, from any positions that the Executive holds with the Company
and its affiliated companies, the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the affiliated
companies.
     5. Obligations of the Company upon Termination. (a) Good Reason; Other Than
for Cause, Death or Disability. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause, death or
Disability or the Executive shall terminate employment for Good Reason:
          (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination (except that the amount described
in clause B below

4



--------------------------------------------------------------------------------



 



shall be paid when annual bonuses are paid to senior executives generally, but
no later than March 15, 2006) the aggregate of the following amounts:
     A. the sum of (1) the Executive’s accrued Annual Base Salary and any
accrued vacation pay through the Date of Termination, and (2) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy (the sum of the amounts
described in clauses (1) and (2), shall be hereinafter referred to as the
“Accrued Obligations”); and
     B. if the Date of Termination occurs prior to the date that the Executive
has received payment of the 2005 Bonus (described in Section 3(b)(ii)), the 2005
Bonus shall be paid to the Executive; and
     C. the amount equal to $7.5 million; and
          (ii) the Executive shall receive two additional years of age and
service credit under all welfare benefit plans, programs, agreements and
arrangements of the Company; and
          (iii) any equity-based awards granted to the Executive, including the
Restricted Shares and the Stock Options shall vest and become free of
restrictions immediately, any stock options granted to the Executive, including
the Stock Options, shall be exercisable for a period of three years after his
termination of employment, without regard to any provisions relating to earlier
termination of the stock options based on termination of employment (the “Equity
Benefits”); and
          (iv) for the two-year period following the Date of Termination, the
Company shall continue to provide medical and dental benefits to the Executive
and his eligible dependents as if the Executive remained an active employee of
the Company, and the Executive and his eligible dependents shall be eligible to
participate in the Company’s post-retirement welfare benefit programs in effect
for senior executives of the Company (collectively “Welfare Benefits”). The
applicable period of health benefit continuation under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) shall begin on the Date of
Termination; and
          (v) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”). As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.
In the event of the Executive’s termination during the Employment Period by the
Company other than for Cause or Disability or by the Executive for Good Reason,
each of the Executive and the Company agree to execute a mutual general release
in favor of the other party, substantially in

5



--------------------------------------------------------------------------------



 



the form attached hereto as Exhibit A. The payments and provision of benefits to
the Executive required by Section 5(a) (other than the Accrued Obligations and
Other Benefits) shall be conditioned upon the Executive’s delivery (and
non-revocation prior to the expiration of the revocation period contained in the
release) of such release in favor of the Company, subject to the Company’s
delivery to the Executive of such release in favor of the Executive.
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) if applicable, payment of the
unpaid portion of the 2005 Bonus, (iv) the Welfare Benefits and (v) the Equity
Benefits. Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination and the 2005 Bonus shall be paid to the Executive’s estate or
beneficiary, as applicable, on the date specified in Section 5(a)(i). With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 5(b) shall include death benefits for which the Company pays as
in effect on the date of the Executive’s death and the continued provision of
the Welfare Benefits. The applicable period of health benefit continuation under
COBRA shall begin on the Date of Termination.
     (c) Disability. If the Executive’s employment is terminated by the Company
by reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) if applicable, payment of the unpaid portion
of the 2005 Bonus, (iv) the Welfare Benefits and (v) the Equity Benefits.
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination and
the 2005 Bonus shall be paid to the Executive’s estate or beneficiary, as
applicable, on the date specified in Section 5(a)(i). With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
5(c) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and the continued provision of Welfare
Benefits. The applicable period of health benefit continuation under COBRA shall
begin on the Date of Termination.
     (d) Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated by the Company for Cause or the Executive terminates his
employment without Good Reason during the Employment Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) the Accrued Obligations through the Date
of Termination and (ii) Other Benefits, in each case to the extent theretofore
unpaid. Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.
     6. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, such amounts shall

6



--------------------------------------------------------------------------------



 



not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest by the Company, any of its affiliates or their respective
predecessors, successors or assigns, the Executive, his estate, beneficiaries or
their respective successors and assigns of the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement); provided, that the Executive prevails on at least one material
claim.
     7. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company or any of its affiliates to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
     (b) Subject to the provisions of Section 7(c), all determinations required
to be made under this Section 7, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP or such other nationally recognized certified public accounting firm
reasonably acceptable to the Executive as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 7, shall be paid by the Company to the Executive or directly to the
Internal Revenue Service, in the sole discretion of the Company, within five
days of the later of (i) the due date for the payment of any Excise Tax, and
(ii) the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 7(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

7



--------------------------------------------------------------------------------



 



     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either pay the
tax claimed to the appropriate taxing authority on behalf of the Executive and
direct the Executive to sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that, if the Company pays such claim and directs the Executive to sue for a
refund, the Company shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to

8



--------------------------------------------------------------------------------



 



settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
     (d) If, after the receipt by the Executive of a payment by the Company of
an amount on the Executive’s behalf pursuant to Section 7(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Section 7(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 7(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
     8. Confidential Information; Non-Solicit of Employees; Non-Compete. (a) The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it or as may be required by applicable
law, court order, a regulatory body or arbitrator or other mediator.
     (b) In consideration of the grant of the Stock Options and the Company’s
obligations under Section 5 hereof:
          (i) During the one-year period following the Executive’s termination
of employment during the Employment Period for any reason (the “Restricted
Period”), the Executive will not, directly or indirectly, on behalf of the
Executive or any other person, become associated with, whether as a principal,
partner, employee, consultant or shareholder (other than as a holder of 5% or
less of the outstanding voting shares of any publicly traded company), a
Competitor. For purposes of this Section 8(b) a “Competitor” shall mean any
entity that is actively engaged in any retail business with more than $1 billion
in annual revenue from such retail business; provided, however, that if the
Executive terminates employment for any reason pursuant to a Notice of
Termination given during the 30-day period immediately following June 30, 2006,
a “Competitor” shall mean only Wal-Mart Stores, Inc., The Home Depot, Inc.,
Target Corporation, J. C. Penney Company, Inc., Lowe’s Companies, Inc., Best Buy
Co., Inc., Circuit City Stores, Inc., or Kohl’s Corporation, or any successor
thereto.
          (ii) During the Restricted Period, the Executive shall not, directly
or indirectly, solicit or encourage any person to leave his or her employment
with the Company or assist in any way with the hiring of any Sears employee by
any other business.

9



--------------------------------------------------------------------------------



 



     (c) The Executive acknowledges that the Company would be irreparably
injured by a violation of this Section 8 and the Executive or the Company, as
applicable, agrees that the Company or the Executive, as applicable, in addition
to any other remedies available to it for such breach or threatened breach,
shall be entitled, without posting a bond, to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive or the Company (including its executive officers and directors), as
applicable, from any actual or threatened breach of this Section 8.
     9. Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives, heirs or legatees.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
     10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. If, under any such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to the Executive:
  At the most recent address
 
  on file at the Company.
 
   
If to the Company:
  Sears Holdings Corp.
 
  3333 Beverly Road
 
  Hoffman Estates, Illinois 60179
 
  Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

10



--------------------------------------------------------------------------------



 



     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 4(c)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement, except as set forth in Section 4(c).
     (f) Except as otherwise expressly provided herein, from and after the
Effective Time, this Agreement shall supersede any other employment, severance
or change of control agreement between the parties and between the Executive and
Sears, with respect to the subject matter hereof (including without limitation,
the Executive Non-Disclosure and Non-Solicitation of Employees Agreement and the
Executive Severance/Non-Compete Agreement between the Executive and Sears, each
dated as of November 26, 2001). Any provision of this Agreement that by its
terms continues after the expiration of the Employment Period or the termination
of the Executive’s employment shall survive in accordance with its terms.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
the Company has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

              ALAN J. LACY
 
            /s/ Alan J. Lacy      
 
            SEARS HOLDINGS CORP.
 
       
 
  By   /s/ Andrea L. Zopp
 
       
 
  Name:   Andrea L. Zopp
 
  Title:   Senior Vice President, General Counsel and Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     For and in consideration of the payments and other benefits described in
the employment agreement dated as of September 7, 2005 (the “Agreement”) between
Alan J. Lacy (“Executive”), and Sears Holdings Corp. (the “Company”) and for
other good and valuable consideration, Executive hereby releases the Company,
its divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
shareholders, administrators, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind arising out of, or related to, his employment with the
Company, its affiliates and subsidiaries (collectively, with the Company, the
“Affiliated Entities”), his separation from employment with the Affiliated
Entities or derivative of Executive’s employment, which Executive now has or may
have against the Released Parties, whether known or unknown to Executive, by
reason of facts which have occurred on or prior to the date that Executive has
signed this Release. Such released claims include, without limitation, any and
all claims under federal, state or local laws pertaining to employment,
including, without limitation, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et.
seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et. seq.,
the Americans with Disabilities Act, as amended, 42 U.S.C. Section 12101 et.
seq. the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981
et. seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of
Executive’s employment with the Affiliated Entities, as well as any and all
claims under state contract or tort law.
     Executive has read this Release carefully, acknowledges that Executive has
been given at least 21 days to consider all of its terms and has been advised to
consult with any attorney and any other advisors of Executive’s choice prior to
executing this Release, and Executive fully understands that by signing below
Executive is voluntarily giving up any right which Executive may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven days after signing this Release
within which to revoke his agreement, and that neither the Company nor any other
person is obligated to make any payments or provide any other benefits to
Executive pursuant to the Agreement until eight days have passed since
Executive’s signing of this Release without Executive’s signature having been
revoked, other than the Accrued Obligations and the Other Benefits (in each
case, as defined in the Agreement). Finally, Executive has not been forced or
pressured in any manner whatsoever to sign this Release, and Executive agrees to
all of its terms voluntarily.

A-1



--------------------------------------------------------------------------------



 



     For and in consideration of the obligations upon Executive as set forth in
the Agreement, and for other good and valuable consideration, the Company hereby
(on its own behalf and that of the other Affiliated Entities, the divisions and
predecessors and successors of the Affiliated Entities and the directors and
officers of the Company in their capacity as such (collectively, the “Releasing
Entities”)) releases Executive and his heirs, executors, successors and assigns
(the “Executive Released Parties”) of and from all debts, obligations, promises,
covenants, collective bargaining obligations, agreements, contracts,
endorsements, bonds, controversies, suits, claims or causes of every kind and
nature whatsoever, arising out of, or related to, his employment with the
Affiliated Entities, his separation from employment with the Affiliated Entities
or derivative of Executive’s employment, which the Releasing Entities now have
or may have against the Executive Released Parties, whether known or unknown, by
reason of facts which have occurred on or prior to the date that the Company has
signed this Release; provided, however, that nothing contained in this Release
shall release the Executive Released Parties from any claim or form of liability
arising out of acts or omissions by Executive which constitute a violation of
the criminal or securities laws of any applicable jurisdiction.
     Notwithstanding anything else herein to the contrary, this Release shall
not affect: the obligations of the Company or Executive set forth in the
Agreement or other obligations that, in each case, by their terms, are to be
performed after the date hereof by the Company or Executive (including, without
limitation, obligations to Executive under any stock option, stock award or
agreements or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); obligations to indemnify Executive respecting acts or omissions in
connection with Executive’s service as a director, officer or employee of the
Affiliated Entities; or any right Executive may have to obtain contribution in
the event of the entry of judgment against Executive as a result of any act or
failure to act for which both Executive and any of the Affiliated Entities are
jointly responsible.
     This Release, and the attached covenants, are final and binding and may not
be changed or modified except in a writing signed by both parties.

         
 
       
 
       
 
  Date   ALAN J. LACY
 
       
 
       
 
       
 
  Date   SEARS HOLDINGS CORP.

 